Holcomb, J.
This is an action very similar in its issues to that of Noyes v. Parsons, ante p. 594, 177 Pac. 651.
It is not necessary to set out the issues tendered by the complaint, nor the grounds of relief stated therein. A demurrer was sustained by the trial court upon one of the grounds therein stated, namely, that the action was not commenced within the time limited by law, and the action was dismissed.
The same question of excuse by ignorance of a .material fact is presented, and the same material fact, namely, the alleged illegality of the consolidation of the Washington corporation and the Nevada corporation, doing banking business at Fairbanks, Alaska, is relied upon in this as in the preceding case. This case being governed by our decision upon the preceding case as to the bar of the statute of limitations, the decision in this case' will follow that.
Judgment affirmed.
Main, C. J., Mount, Parker, and Tolman, JJ., concur.
Mackintosh and Mitchell, JJ., being disqualified, took no part.